Citation Nr: 1744700	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to January 13, 2015 and in excess of 60 percent thereafter for right knee replacement with limited range of motion, to include whether a temporary total evaluation for convalescence or hospitalization may be warranted following right knee surgery performed on July 25, 2016.

2.  Entitlement to an initial rating in excess of 20 percent for medial meniscal tear of the left knee. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 13, 2015. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction was subsequently transferred to the RO in Cleveland, Ohio.   

In a February 2015 Decision Review Officer (DRO) decision, the RO assigned a 60 percent rating for the Veteran's right knee disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (previously evaluated as 30 percent disabling under Diagnostic Code 5257), effective January 13, 2015.  Inasmuch as higher ratings are available for the right knee disability during the period under review, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for an increased rating for the right knee disability remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In a March 2015 DRO decision, the RO awarded a TDIU, effective January 13, 2015. 

In a July 2015 Board decision, the Board denied the issues of entitlement to an increased rating for right knee replacement with limited range of motion; entitlement to a higher rating for left knee medial meniscal tear; and entitlement to a TDIU prior to January 13, 2015.  

The Veteran subsequently appealed the July 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Order, the Court granted the parties' May 2016 Joint Motion for Remand (JMR), vacating the Board's July 2015 decision as to all denied issues and remanded the appeal to the Board for readjudication consistent with the JMR. 

In July 2016, the Board remanded the claims for additional development.  

In an August 2016 rating decision, the Appeals Management Center (AMC) increased the Veteran's left knee disability rating to 20 percent, effective August 4, 2008 (date of claim).  Inasmuch as a higher rating is available for the left knee disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for the left knee disability remains viable on appeal.  See AB, 6 Vet. App. at 38.    

In addition, the Board finds that the issues of entitlement to a separate evaluation of a muscle injury associated with the right knee disability as well as entitlement to a temporary total evaluation based on a July 25, 2016 right knee surgery have been raised by the record, as discussed below.  As the Board retains jurisdiction over these issues as part and parcel of the Veteran's increased rating claim for right knee replacement with limited range of motion, these issues have been listed on the title page of this decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






	(CONTINUED ON NEXT PAGE)
REMAND

Right and Left Knee Disabilities

The Veteran underwent a Knee Disability Benefits Questionnaire (DBQ) examination in January 2015.  In July 2016, the Board remanded the Veteran's appeal so that updated treatment records could be obtained.  Review of these records demonstrates that on July 25, 2016, the Veteran underwent a revision of a total right knee arthroplasty (replacement surgery).  No treatment records or follow-up examinations have been associated with the record.  To adequately evaluate the severity of the Veteran's knee disability post-surgery, and to determining whether a temporary total rating should be awarded based on convalescence following that surgery, on remand all relevant VA treatment records should be obtained, and an updated examination of the knees scheduled.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In Sharp v. Shulkin, No. 16-1385, 2017 U.S. App. Vet. Claims LEXIS 1266, at *9-10 (Vet. App. September 6, 2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  In July 2011, the Veteran underwent a VA examination to evaluate the nature and severity of both knees.  While the July 2011 VA examiner noted the Veteran's report of flare-ups as to both knees, she found that it would be "speculation to estimate loss of motion during flareups" without providing a rationale.  It is unclear whether the July 2011 examiner's inability to estimate as to additional function loss of the knees during flare-ups was based on consideration of all procurable information.  Similarly in a January 2015 VA examination, the VA examiner could not identify the level of functional loss due to repetitive movement because the Veteran at the time could not perform repetitive movements.  On remand, the AOJ should obtain a new VA examination including assessments of any functional loss during flare ups, or upon repetitive motion, to include a  retrospective opinion, if possible.  See id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

TDIU prior to January 13, 2015

At this point, the Veteran does not meet the percentage requirements for a TDIU prior to January 13, 2015.  38 C.F.R. § 4.16(a) (2016).  However, given that the issues for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claims being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claims, to include updated VA treatment records since July 25, 2016.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

2.  After completing the above, as well as any other record development deemed appropriate, schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent and severity of his service-connected bilateral knee disabilities.  All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion. 

The examination must include testing results of both knee joints for pain on both active and passive motion, and in weight-bearing and nonweight-bearing. The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  Further, the examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present. 

The examiner should also discuss whether any muscle injury exists (to include atrophy) that is associated with either knee disability, and assess its severity.  

Significantly, the examiner must estimate any functional loss in terms of additional degrees of limited motion of both knees experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, No. 16-1385, 2017 U.S. App. Vet. Claims LEXIS 1266, at *9-10. 

The examiner must also, to the extent possible, provide a retrospective medical opinion concerning the additional degrees of limited motion of both knees experienced during flare-ups or repetitive use over time, to include as discussed at the July 2011 and January 2015 VA examinations.  See id.   If this opinion cannot be provided, the examiner should explain why this is the case, keeping in mind the concerns outlined in the paragraph above.  

The rationale for all opinions offered should be provided. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims (to include whether a temporary total evaluation is warranted following the Veteran' July 25, 2016 knee surgery) should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V.  CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

